Title: To Thomas Jefferson from John Adams, 30 November 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Nov. 30th. 1786

By Dr. Gibbon a young Gentleman of Philadelphia whom I beg Leave to introduce to you, I have the Honour to send you a few more Copies of the Prussian Treaty; and to inclose in this, a Resolution of Congress of September 26. annulling Mr. Lambs Commission and Instructions. Mr. Jay desires me to transmit it to him, and although I hope Mr. Lamb is on his Passage to New York or already arrived there, it is proper to send it along to Mr. Carmichael who will be so good as to convey it, if Mr. Lamb should not be departed. The favour of transmitting it to him let me ask of you.
You ask me in your last Letter my opinion who should be sent  to exchange the Treaty with Morocco? I am content that either Mr. Barclay or Mr. Franks should go, or to leave it to Mr. Barclay to go in Person or send Mr. Franks as you shall judge best. But I wonder the Treaty has not arrived, to you.
Dont be allarmed at the late Turbulence in New England. The Massachusetts Assembly had, in its Zeal to get the better of their Debt, laid on a Tax, rather heavier than the People could bear; but all will be well, and this Commotion will terminate in additional Strength to Government.
With great and Sincere Esteem, I have the Honour to be, Sir your most obedient and humble Servant,

John Adams

